Filed 7/16/15 P. v. Riley CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260405

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA061438)
         v.

TIMOTHY BRANDON RILEY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Norm
Shapiro, Judge. Affirmed.


         Doreen B. Boxer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
        Timothy Brandon Riley appeals from the judgment following his contested
probation violation hearing. Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende),
appellant’s counsel filed an opening brief requesting that this court review the record and
determine whether any arguable issues exist on appeal. We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
        As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we provide a brief
description of the facts and procedural history of the case.
        In February 2014, appellant pleaded no contest to one count of assault with a
deadly weapon. (Pen. Code, § 245, subd. (a)(1).) The court sentenced him to four years
in state prison but suspended execution of the sentence and placed him on formal
probation for three years under various terms and conditions, including that he obey all
laws.
        On April 1, 2014, Los Angeles Police Department officers conducted a controlled
buy operation at 3417 Fourth Avenue in Los Angeles. The city attorney had filed a civil
suit in 2007 against the owners of that property, which resulted in an abatement order
against narcotics sales at the location. The abatement order named appellant among the
individuals who should stay away from the property. The officers sent nonconfidential
informant Arthur J. to the location on April 1. Officer Brent Olsen gave Arthur J. $40 in
buy money, patted him down, and took him to the drop location. The officer did not find
any narcotics on Arthur J. when he patted him down. Arthur J. was equipped with a one-
way body wire to transmit audio and a video and audio recording device. Arthur J.
walked a block or two to 3417 Fourth Avenue. He asked two individuals who were
standing on the porch if anyone was selling marijuana. One of them responded that they
did not have any for sale. As Arthur J. was walking away down the street, appellant
came out of the house and called him back. Appellant instructed Arthur J. to follow him
back to the house. Arthur J. did so and purchased $10 worth of marijuana from appellant.
The substance Arthur J. received from appellant was tested and confirmed to be
marijuana.



                                              2
         On April 9, 2014, the court revoked appellant’s probation. In October 2014, the
court held a probation violation hearing based on the events of April 1, 2014. The court
found appellant in violation of probation, terminated it, and executed the previously
imposed sentence of four years.
                                       DISCUSSION
         We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
April 14, 2015, we advised appellant that he had 30 days within which to submit any
contentions or issues that he wished us to consider. Appellant did not file a supplement
brief.
         We have examined the entire record. We are satisfied that no arguable issues exist
and that appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith
v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see People
v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                      DISPOSITION
         The judgment is affirmed.




                                                   FLIER, J.
WE CONCUR:




               BIGELOW, P. J.                      OHTA, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                               3